PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DIEHL, GORDON, J.
Application No. 15/581,293
Filed: May 01, 2017
For: Enclosure for Electronic Devices
	
:
:
:	DECISION ON PETITION
:
:




This is a decision on the renewed petition filed on January 04, 2021, under 37 CFR 1.137(b) and supplement on March 08, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Peter J. Esser appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.


The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of November 15, 2019, which set a shortened statutory period for reply of three months. A three (3) months extension of time under 37 CFR 1.136(a) were filed May 15, 2020. A Notice of Abandonment was mailed August 13, 2020. 




This application is being referred to Technology Center AU 3735 for processing of the RCE and for appropriate action by the Examiner to the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions